Citation Nr: 1631466	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-26 557 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include residuals of a torn rotator cuff.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2010 substantive appeal the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, he was informed that his requested hearing had been scheduled for June 2012, but he failed to report for this hearing.  The Veteran has neither requested a rescheduled hearing nor shown good cause for his failure to appear at the previously-scheduled hearing.  His hearing request is accordingly deemed to be withdrawn.   See 38 C.F.R. § 20.704(d) (2015).

In January 2014 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A left shoulder disorder, to include residuals of a torn rotator cuff, is not shown to be causally or etiologically related to any disease, injury, or incident during service,  and arthritis did not manifest within one year of service discharge..


CONCLUSION OF LAW

The requirements for service connection for a left shoulder disorder, to include residuals of a torn rotator cuff, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by an October 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment and personnel records as well as post-service treatment records have been obtained and considered.  Additionally, the Social Security Administration reported in January 2012 that his medical records have been destroyed and further efforts to obtain them would be futile.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in January 2015 in order to ascertain the nature and etiology of his claimed left shoulder disorder.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue on appeal as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, Board finds there has been substantial compliance with the Board's January 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to obtain any outstanding service records pertaining to the Veteran's hospitalization at the Naval Regional Medical Center in Jacksonville, Florida,
and the U.S.S. Yosemite in March 1975, and additional VA treatment records, as well as afford the Veteran a VA examination so as to ascertain the nature and etiology of his claimed left shoulder disorder.  Thereafter, the AOJ obtained copies of the Veteran's service treatment and personnel records.  In this regard, the Board notes that the clinical records from the Veteran's March 1975 hospitalization and treatment aboard ship were previously included in his service treatment records.  Furthermore, additional VA treatment records were obtained and, as discussed in the preceding paragraph, the Veteran was afforded a VA examination in January 2015 that is adequate to decide the claim.  The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.     

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidence and Analysis 

Under applicable law, service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records (STRs) show that, in March 1975, he fell down 3-5 decks resulting in multiple traumas including head laceration, fractured right pubis, and right sacroiliac joint injury; however, there was no mention of concurrent left shoulder injury.   The Veteran's separation examination in July 1975 showed normal upper extremities.  In a self-reported Report of Medical History at separation from service, the Veteran specifically denied history of painful or "trick" shoulder.

The Veteran had a VA examination in May 1976 in support of his claim seeking service connection for fractured right pubis and right sacroiliac joint.  The examination is silent in regard to any current complaints of left shoulder symptoms or observed shoulder abnormalities.

A September 1999 VA nursing note shows the Veteran presented with complaints of left shoulder pain that had started months earlier.  No clinical impressions were noted.  Of note, the Veteran has an extensive file of VA treatment records and examination reports prior to September 1999, but this is the earliest documented complaint regarding the left shoulder.

In July 2004, the Veteran submitted a statement citing injuries suffered in a fall aboard ship during service, and for which he had already been granted service connection, to include those pertaining to his right pubis fracture and right sacroiliac joint fracture (rated as right L4-5 nerve root compression), and for which he was seeking additional service connection, which was a disability of the right knee.  In his statement, the Veteran asserted that all his health problems were on the right side of his body.  The Board parenthetically notes that service connection for right knee disability as secondary to the right pubis fracture was subsequently granted, as well as service connection for left knee disability as secondary to the right knee disability.

The Veteran had a VA orthopedic surgery consult in May 2008 in which he cited the fall aboard ship during which he sustained multiple traumas, including a fractured pelvis.  He complained of increasing pain left shoulder pain over the years.  The surgeon stated the Veteran had probably sustained an old injury with separated acromioclavicular (AC) joint that progressed to eventual rotator cuff tear.  The surgeon characterized the injury as "this service-connected injury" in the treatment note.  In September 2008, the surgeon performed a left rotator cuff repair, and the operative notes consistently refer to the "service connected" rotator cuff tear.  Post-operative VA occupational therapy notes also refer to the condition as "torn rotator cuff, left shoulder, service connected."

In March 2009, the VA orthopedic surgeon who had performed the left rotator cuff repair cited above entered a treatment note stating the Veteran complained of continued left shoulder pain, but his actual shoulder symptoms had improved significantly.  Rather, the current pain was actually pain from the cervical spine, not the shoulder.  The Board parenthetically notes that the Veteran is not service-connected for a cervical spine disability.  

In January 2015, the Veteran was examined by a VA physician who reviewed the electronic claims file and VA treatment records.  At such time, he recounted having fallen aboard ship in service; however, he indicated that he did not recall any specific treatment or diagnosis of related left shoulder injuries.  The Veteran recalled having complained of left shoulder pain in 1979-80 but did not recall any specific treatment or diagnosis.  He was later identified as having a torn rotator cuff, which was surgically repaired.  The examiner performed a clinical examination of the Veteran's shoulder and noted observations in detail.  An X-ray revealed stable post-surgical changes of the left shoulder with mild interval progression of degenerative changes involving the coracoid process and the glenohumeral joint.  The examiner diagnosed left shoulder rotator cuff tear (repaired) with acromioplasty and excision distal clavicle as first diagnosed in April 2008.   The examiner stated an opinion that the left shoulder disorder is not likely related to service, to include the Veteran's shipboard fall.  As rationale, the examiner stated there is no indication of any left shoulder complaints subsequent to the fall.  Also, it was noted that the STRs show that within a week of the fall the Veteran was using crutches without difficulty, which would be highly unlikely if he had a current undiagnosed left shoulder injury.  VA treatment records are also essentially silent in regard to left shoulder complaints until 2008, when the Veteran injured his shoulder moving a mattress.

Review of the evidence above shows the Veteran to be diagnosed with a left shoulder disability; i.e., torn rotator cuff.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Furthermore, his STRs clearly document his in-service fall. 

However, there is conflicting medical evidence on the question of whether the Veteran's claimed left shoulder disorder is related to service.  The VA orthopedic surgeon in 2008 characterized the disorder as "service-connected," which reflects a degree of support for the Veteran's claim, but the VA examiner in 2015 asserted a contrary opinion.   It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: first, whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; second, whether the medical expert provided a fully articulated opinion; and, third, whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

In this case, applying the criteria of Nieves-Rodriguez, the Board finds the opinion of the VA examiner to be more probative.  

First, the VA examiner had access to the Veteran's claims file, to include STRs, and he cited extensively from the treatment records in formulating his opinion.  In contrast, there is no indication as to what information the VA orthopedic surgeon had or what information was the basis for the opinion.  Review of the claims file, in and of itself, does not make a medical opinion more or less probative; rather, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet App 295, 304.  In this case, the VA examiner's access to the file, especially STRS, is shown to have enabled him to formulate the more probative opinion.

Second, the orthopedic surgeon simply characterized the disorder as "service-connected" without further discussion.  In this regard, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In contrast, the VA examiner articulated his opinion within the "at least as likely as not" standard appropriate to consideration of service connection.  Thus, the VA examiner's opinion is the better-articulated of the two.  

Third, the VA examiner provided a full rationale for his opinion, while the VA orthopedic surgeon provided no rationale at all.  The failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Therefore, it appears that, upon review, the VA orthopedic surgeon was simply recording the Veteran's theory of how the shoulder had been originally injured.  The Board acknowledges that the Veteran is competent to report his observable symptoms to the VA orthopedic surgeon; however, as service connection has not been granted for his left shoulder disorder, his statement that such was "service-connected" is not credible.  Accordingly, the orthopedic surgeon's characterization of the disorder as "service-connected" was based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report not credible only if the Board rejects the statement of the Veteran).

In sum, the Board places a higher probative value on the opinion of the VA medical examiner in weighing the question of entitlement to service connection.

The Board has further considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran has not asserted that he had shoulder pain or shoulder symptoms during service, and in fact he denied history of shoulder symptoms at the time of his separation examination.  The Veteran has also not asserted onset of shoulder pain until several years after separation from service.  Consequently, while a January 2015 X-ray revealed

Thus, the Veteran's lay evidence appears to be offered for the purpose of expressing his belief that the claimed shoulder disorder is caused by the shipboard fall in service, but the relationship of a present medical disorder to a remote event is a complex medical question not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence and analysis above the Board finds the Veteran does not have a present left shoulder disability that is incurred in or otherwise related to service.  Accordingly, the claim must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  In this case, the evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


